

	

		II

		109th CONGRESS

		2d Session

		S. 2414

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2006

			Mr. Bayh (for himself,

			 Mr. Obama, Mr.

			 Carper, and Mr. Kerry)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to require

		  broker reporting of customer's basis in securities transactions, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Simplification Through Additional

			 Reporting Tax Act of 2006.

		2.Broker reporting of

			 customer's basis in securities transactions

			(a)In

			 generalSection 6045 of the

			 Internal Revenue Code of 1986 (relating to returns of brokers) is amended by

			 adding at the end the following new subsection:

				

					(g)Additional

				information required in the case of securities transactions

						(1)In

				generalIf a broker is otherwise required to make a return under

				subsection (a) with respect to any applicable security, the broker shall

				include in such return the information described in paragraph (2).

						(2)Additional

				information required

							(A)In

				generalThe information required under paragraph (1) to be shown

				on a return with respect to an applicable security of a customer shall include

				for each reported applicable security the customer's adjusted basis in such

				security.

							(B)Exemption from

				requirementThe Secretary shall issue such regulations or

				guidance as necessary concerning the application of the requirement under

				subparagraph (A) in cases in which a broker in making a return does not have

				sufficient information to meet such requirement with respect to the reported

				applicable security. Such regulations or guidance may—

								(i)require such

				other information related to such adjusted basis as the Secretary may

				prescribe, and

								(ii)exempt classes

				of cases in which the broker does not have sufficient information to meet

				either the requirement under subparagraph (A) or the requirement under clause

				(i).

								(3)Information

				transfersTo the extent provided in regulations, there shall be

				such exchanges of information between brokers as such regulations may require

				for purposes of enabling such brokers to meet the requirements of this

				subsection.

						(4)DefinitionsFor

				purposes of this subsection, the term applicable security means

				any—

							(A)security

				described in subparagraph (A) or (C) of section 475(c)(2),

							(B)interest in a

				regulated investment company (as defined in section 851), or

							(C)other financial

				instrument designated in regulations prescribed by the

				Secretary.

							.

			(b)Effective

			 dateThe amendment made by this section shall apply to returns

			 the due date for which (determined without regard to extensions) is after

			 December 31, 2008, with respect to securities acquired after December 31,

			 2007.

			

